Citation Nr: 0028616	
Decision Date: 10/31/00    Archive Date: 11/03/00

DOCKET NO.  94-32 653	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to a disability rating in excess of 
10 percent for the residuals of a gunshot wound to the face.

2.  Entitlement to a disability rating in excess of 
20 percent for the residuals of a gunshot wound to the 
cervical spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel



INTRODUCTION

The veteran had active duty from December 1974 to October 
1978.  These matters come to the Board of Veterans' Appeals 
(Board) from a June 1993 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO), in which the RO 
denied entitlement to a disability rating in excess of 
10 percent for the residuals of a gunshot wound to the face, 
including a bullet lodged against the cervical spine.  The 
veteran perfected an appeal of that decision.

In a July 1994 rating decision the RO determined that new and 
material evidence had not been submitted to reopen a claim of 
entitlement to service connection for post-traumatic stress 
disorder (PTSD).  The veteran filed a notice of disagreement 
with that decision, and in a December 1994 rating decision 
the RO granted service connection for PTSD.  The Board finds 
that the grant of service connection constitutes a grant of 
the benefit sought on appeal, and that an issue pertaining to 
PTSD is not within the Board's jurisdiction.  Grantham v. 
Brown, 114 F.3d 1156 (Fed. Cir. 1997) (a notice of 
disagreement ceases to be valid if the RO grants the benefit 
sought on appeal).

In a May 1999 rating decision the RO re-characterized the 
service-connected disabilities as the residuals of a gunshot 
wound to the face, rated as 10 percent disabling, and a 
gunshot wound with the bullet lodged against the cervical 
spine, separately rated as 20 percent disabling.  The veteran 
has not withdrawn his appeal of the denial of an increased 
rating, and contends that higher ratings are warranted.  The 
Board finds, therefore that the issues as shown on the title 
page remain within its jurisdiction.  See Fenderson v. West, 
12 Vet. App. 119 (1999) (a claim remains in controversy if 
the RO grants less than the maximum available benefit).  The 
issue of entitlement to a disability rating in excess of 
20 percent for the residuals of a gunshot wound to the 
cervical spine will be addressed in the remand portion of 
this decision.



FINDINGS OF FACT

1.  The RO has obtained all relevant evidence for an informed 
decision on the veteran's appeal. 

2.  The residuals of a gunshot wound to the face are 
manifested by mild pain and loss of sensation in the area of 
the wound.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent 
for the residuals of a gunshot wound to the face are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 
4.120, 4,124a, Diagnostic Code 8205 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that the veteran's claim for an increased 
rating is well grounded within the meaning of the statutes 
and judicial construction and that VA has a duty, therefore, 
to assist him in the development of the facts pertinent to 
the claim.  38 U.S.C.A. § 5107(a); see also Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).  The relevant 
evidence consists of the report of a VA examination in April 
1998.  The Board concludes that all relevant data has been 
obtained for determining the merits of the veteran's claim 
and that VA has fulfilled its obligation to assist him in the 
development of the facts of his case.

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  The percentage 
ratings for each diagnostic code, as set forth in the VA's 
Schedule for Rating Disabilities, codified in 38 C.F.R. Part 
4, represent the average impairment of earning capacity 
resulting from disability.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for a loss of working time proportionate to the severity of 
the disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Disability involving a neurological disorder is ordinarily to 
be rated in proportion to the impairment of motor, sensory, 
or mental function.  In rating peripheral nerve injuries and 
their residuals, attention should be given to the site and 
character of the injury, the relative impairment in motor 
function, trophic changes, or sensory disturbances.  The term 
"incomplete paralysis," pertaining to peripheral nerve 
injuries, indicates a degree of lost or impaired function 
substantially less than the type pictured for complete 
paralysis given each nerve, whether due to varied level of 
the nerve lesion or to partial regeneration.  When the 
involvement is wholly sensory, the rating should be for the 
mild, or, at most, the moderate degree.  38 C.F.R. §§ 4.120, 
4.124a.

Diagnostic Code 8205 for paralysis of the fifth (trigeminal) 
cranial nerve provides a 50 percent rating if the paralysis 
is complete.  For incomplete paralysis, a 30 percent rating 
applies for severe incomplete paralysis and a 10 percent 
rating applies for moderate incomplete paralysis.  38 C.F.R. 
§ 4.124a.

The evaluation of the level of disability is to be based on 
review of the entire evidence of record and the application 
of all pertinent regulations.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  Once the evidence is assembled, the 
Secretary is responsible for determining whether the 
preponderance of the evidence is against the claim.  If so, 
the claim is denied; if the evidence is in support of the 
claim or is in equal balance, the claim is allowed.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).

The veteran's service medical records show that in December 
1976 he was shot in the face, with the bullet passing through 
his head and lodging near the cervical spine.  The entrance 
wound was in the left cheek and resulted in no neurological 
impairment at the time of the injury.  Although he 
subsequently complained of symptoms pertaining to the 
cervical spine, he had no complaints relevant to the facial 
wound.

A VA examination in October 1979 revealed a one-half inch 
scar on the left side of the face, near the angle of the 
nose.  An X-ray study showed that the bullet was lodged near 
the cervical spine, and that the facial bones were intact.  
Based on that evidence, in a January 1980 rating decision the 
RO granted service connection for the residuals of a gunshot 
wound to the face, with the bullet lodged in the cervical 
spine, rated as non-compensable.  In a July 1992 rating 
decision the RO increased the rating from zero to 10 percent 
based on cervical spine symptoms.

VA treatment records show that the veteran received extensive 
treatment for other disabilities, but make no reference to 
the facial wound or scarring.

In conjunction with the April 1998 VA examination the veteran 
reported that the original gunshot wound closed after a few 
days without stitches.  He complained of numbness at the site 
of the entrance wound and pain along his lower jaw, the cheek 
area, and the right side of the neck down to the left 
shoulder.  The examiner found on examination that no scar was 
visible at the left corner angle of the mouth, but that the 
scar could be concealed by moderate acne scarring.  There was 
decreased sensation to pinprick stimulation and mild pain to 
palpation over the site where the veteran claimed the wound 
to have occurred.  There was no evidence of adhesions, 
ulceration, breakdown of the skin, depression, underlying 
tissue loss, inflammation, edema, or keloid formation in the 
area.

With the grant of service connection in January 1980, the 
residuals of the gunshot wound were rated under Diagnostic 
Code 7800 for the facial scarring.  When the RO assigned 
separate ratings for the facial and cervical manifestations 
of the gunshot wound in May 1999, the coding section of the 
rating decision indicates that the facial manifestations were 
evaluated under Diagnostic Code 7800.  In the reasons and 
bases portion of the rating decision, however, the RO 
assigned the 10 percent rating based on incomplete paralysis 
of the facial nerve.  Because the primary manifestations of 
the facial wound are pain and numbness, not disfigurement, 
the Board finds that the residuals of the facial wound are 
appropriately rated under Diagnostic Code 8205 for paralysis 
of the 5th (trigeminal) nerve.  See Pernorio v. Derwinski, 2 
Vet. App. 625, 629 (1992) (in selecting a diagnostic code the 
Board must explain any inconsistencies with previously 
applied diagnostic codes).

The residuals of the gunshot wound to the face are manifested 
by a virtually unobservable scar, pain in the left side of 
the face, and numbness in the area of the entrance wound.  
There is no evidence of impaired motor function or trophic 
changes.  Although 38 C.F.R. § 4.120 references peripheral 
nerves, the same rationale applies in evaluating the cranial 
nerves.  Because the manifestations of the facial wound are 
wholly sensory, including pain and numbness, the disability 
should be rated as mild or, at most, moderate in degree.  
38 C.F.R. § 4.120.  In accordance with Diagnostic Code 8205, 
a disability rating in excess of 10 percent is applicable if 
the manifestations of the nerve injury are severe.  Because 
the evidence shows that the residuals of the facial wound are 
no more than moderate, the Board finds that the criteria for 
a disability rating in excess of 10 percent are not met.

Evaluation of the same disability, or the same manifestation 
of the disease or injury, under more than one diagnoses is to 
be avoided.  38 C.F.R. § 4.14.  All disabilities, however, 
including those arising from the same disease entity, are to 
be rated separately, unless the rating schedule specifies 
otherwise.  38 C.F.R. § 4.25; see also Esteban v. Brown, 
6 Vet. App. 259, 261 (1994).  It is, therefore, possible for 
the veteran to have two separate and distinct manifestations 
from the same injury or disease that permit two independent 
disability ratings, as long as the rating schedule does not 
specifically prohibit separate ratings.  Manifestations are 
considered to be separate and distinct as long as none of the 
symptomatology for any of the manifestations is duplicative 
of or overlapping with the symptomatology of the other 
manifestation.  See Esteban, 6 Vet. App. at 262.  

A separate evaluation could be awarded for the disability 
under the diagnostic codes pertaining to the skin.  Esteban.  
Diagnostic Code 7800 for disfiguring scars of the head, face, 
and neck provides a 50 percent rating if there is complete or 
exceptionally repugnant deformity of one side of the face, or 
marked or repugnant bilateral disfigurement.  A 30 percent 
rating applies if the scarring is severe, especially if 
producing a marked and unsightly deformity of the eyelids, 
lips, or auricles.  A 10 percent rating is provided if the 
scarring is moderately disfiguring, and the disorder is non-
compensable if slight.  38 C.F.R. § 4.118.  The evidence does 
not show that the facial scar is disfiguring, in that the 
examiner could not discern the location of the scar.  The 
Board finds, therefore, that the criteria for a separate 10 
percent evaluation based on disfiguring facial scarring is 
not warranted.

Under the diagnostic codes pertaining to the skin, Diagnostic 
Code 7803 provides a 10 percent evaluation if a superficial 
scar is poorly nourished with repeated ulceration.  
Diagnostic Code 7804 provides a 10 percent evaluation for 
superficial scars that are tender and painful on objective 
demonstration.  Diagnostic Code 7805 for other scars 
indicates that other scars are to be evaluated based on the 
limitation of function of the part affected.  38 C.F.R. 
§ 4.118.

The evidence does not show that the facial scar is poorly 
nourished or ulcerated, or that it results in any limitation 
of function.  The symptom of pain is a basis for the 
10 percent rating for the neurological injury, and cannot be 
applied to support an additional 10 percent rating for a 
tender and painful scar.  38 C.F.R. § 4.14.  The Board finds, 
therefore, that entitlement to an additional 10 percent 
rating based on facial scarring is not warranted.


ORDER

The claim of entitlement to a disability rating in excess of 
10 percent for the residuals of a gunshot wound to the face 
is denied.


REMAND

The veteran's service medical records show that as a result 
of the injury to the cervical spine caused by the gunshot 
wound, he suffered from incapacitating headaches, muscle 
spasms in the cervical spine and left shoulder girdle, and 
pain and numbness in the left upper extremity.  VA treatment 
records indicate that he has continued to complain of 
headaches, neck pain, and intermittent weakness, numbness, 
and pain in the left upper extremity since at least 1986, and 
that the bullet remains lodged in or near the second cervical 
vertebra.  He also has a long history of psychiatric 
treatment with diagnoses including dysthymia, depression, 
multiple personality disorders, multiple substance abuse, and 
a psychotic disorder not otherwise specified.

With the exception of the retained bullet in or near the 
cervical spine, the medical evidence shows little in the way 
of objective clinical or diagnostic findings to support the 
veteran's subjective complaints.  The evidence does indicate 
that he has minor degenerative joint and disc disease of the 
cervical spine.

The RO afforded the veteran a VA examination in April 1998, 
which revealed pain on range of motion of the neck; pain with 
palpation of the bilateral trapezius muscles, the cervical 
vertebrae process, and the paracervical muscles; and 
decreased sensation to pinprick over the left upper 
extremity.  The examiner provided a diagnosis of retained 
bullet in the cervical spine with moderate range of motion 
deficits, moderate pain on range of motion, and radicular 
symptoms in the left upper extremity.  No diagnostic tests 
were conducted, however, to document any objective evidence 
of radiculopathy.

In conjunction with an August 1998 VA examination, the 
veteran complained of pain in the posterior neck with 
radiation into the left upper extremity and the back, 
tingling and numbness in the fingers, and headaches.  
Examination again showed decreased range of motion of the 
neck, pain on palpation of the paravertebral muscles and the 
supraspinous and interspinous ligaments, and pain on 
palpation of the trapezius muscles.  There was diminished 
sensation over the left trapezius muscle, no muscle weakness, 
and no reflex asymmetry.  The examiner provided the opinion 
that the limited range of motion of the neck, the radicular 
symptoms, and degenerative changes of the cervical spine were 
caused by the gunshot wound.  Although the examiner reviewed 
the medical records prior to rendering that opinion, those 
records do not document any objective evidence of cervical 
radiculopathy.

With the assignment of the 20 percent rating in May 1999, the 
RO rated the cervical spine disability under Diagnostic Code 
5010 for traumatic arthritis based on limitation of motion of 
the cervical spine under Diagnostic Code 5290.  If the 
cervical spine injury has additional neurological 
manifestations, a separate rating based on the neurological 
symptoms may be warranted.  Cf. 38 C.F.R. § 4.55(a) (1999) 
(separate ratings for peripheral nerve injury and muscle 
damage cannot be awarded for the same body part, unless 
affecting entirely different functions).  In addition, if the 
veteran has cervical disc disease, the disability could be 
rated under Diagnostic Code 5293.  In order to clearly 
document all of the manifestations of the injury to the 
cervical spine, the Board finds that an additional 
examination is required.  See Abernathy v. Principi, 3 Vet. 
App. 461 (1992) (if an examination is insufficient for rating 
purposes, another must be obtained).

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to his claim, this issue is 
REMANDED to the RO for the following development:

1.  The RO should obtain the names and 
addresses of all medical care providers, 
inpatient and outpatient, VA and private, 
who treated the veteran for the cervical 
spine disorder since November 1997.  
After securing any necessary release, the 
RO should obtain copies of such records 
that are not in file.

2.  The RO should afford the veteran a VA 
orthopedic examination to document all of 
the manifestations of the cervical spine 
injury and the severity of any disability 
resulting from those manifestations.  The 
claims file and a copy of this remand 
should be made available to and be 
reviewed by the examiner in conjunction 
with the examination, and its receipt and 
review should be acknowledged in the 
examination report.  The examination 
should include any diagnostic tests or 
studies that are deemed necessary for an 
accurate assessment, and the examiner 
should review the results of any testing 
prior to completion of the report.  If 
the orthopedic examiner finds that a 
neurological examination, including any 
relevant diagnostic tests, is required, 
that examinations should be provided.

The examiner should conduct a thorough 
examination of the neck and upper 
extremities and document all 
manifestations of the cervical injury, 
including any bone, muscle, or nerve 
injury.  The examiner should also 
describe any objective evidence of the 
veteran's subjective complaints.  
Specifically, the examiner should 
determine whether the veteran has 
degenerative joint and/or disc disease of 
the cervical spine, cervical or upper 
extremity neuropathy, or a headache 
disorder.  If the conclusion is 
affirmative, the examiner should provide 
an opinion on whether any of those 
impairments are etiologically related to 
the in-service gunshot injury to the 
cervical spine.  The examiner should 
provide the complete rationale for 
his/her opinion.

In examining the neck the examiner should 
specify whether the examination revealed 
any evidence of cervical neuropathy, with 
characteristic pain and demonstrable 
muscle spasm, absent reflex, or other 
neurological findings appropriate to the 
site of the diseased disc.  The examiner 
should also determine the range of motion 
of the cervical spine, including the 
specific limitation of motion due to 
pain, in comparison to the normal range 
of motion.

The examiner should also be asked to 
specify whether the examination revealed 
any evidence of muscle spasm, loss of 
lateral spine motion, listing of the 
spine to one side, positive or negative 
Goldthwaite's sign, limitation of 
flexion, osteoarthritic changes or 
narrowing or irregularity of joint 
spaces, or any abnormal mobility on 
forced motion.

The examiner should determine whether the 
cervical disability is manifested by 
weakened movement, excess fatigability, 
or incoordination.  Such inquiry should 
not be limited to muscles or nerves.  
These determinations should, if feasible, 
be expressed in terms of the degree of 
additional range-of-motion loss due to 
any weakened movement, excess 
fatigability, or incoordination.

3.  The RO should then review the claims 
file to ensure that all of the above 
requested development has been completed.  
In particular, the RO should ensure that 
the requested examination and opinions 
are in complete compliance with the 
directives of this remand and, if they 
are not, the RO should take corrective 
action.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

4.  After undertaking any additional 
development deemed appropriate in 
addition to that requested above, the RO 
should re-adjudicate the issue of 
entitlement to a disability rating in 
excess of 20 percent for the residuals of 
a gunshot wound to the cervical spine.  
In evaluating the service-connected 
disability, the RO should consider and 
rate all manifestations of the injury.  
If any benefit requested on appeal 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and be 
given the opportunity to respond.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The 
veteran is advised that the examination requested in this 
remand is deemed necessary to evaluate his claim and that his 
failure, without good cause, to report for scheduled 
examinations could result in the denial of his claim.  38 
C.F.R. § 3.655 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	Mark D. Hindin
	Veterans Law Judge
	Board of Veterans' Appeals

 



